Mellen C. J.
delivered the opinion of the Court at the ensuing July term in Waldo.
Three of the defendants having been defaulted, the only question is whether Harding is chargeable as a joint debtor with them. If not, the declaration is not proved, nor the action maintained. The defendant, Harding, denies that a partnership existed between him and the other defendants. To show the partnership, the plaintiff was permitted to prove the contents of an agreement entered into by all the four defendants; notice having been previously given to them to produce the same on trial; which, however, was not done. The witness who testified to the contents of the agreement which was in the hands of Pierce, states that on the next day he saw Harding and communicated to him what the contents were, and that Harding did not deny his having signed the same. This circumstance, taken in connexion with the notice to produce the agreement, justified the admission of the proof of the contents of the paper, by the testimony of the witness who examined it. This disposes of the defendant’s first objection. The second objection is that the contract or agreement, thus proved, does not constitute s *420partnership. In the case of Doak v. Swan, cited at the bar, this same contract was under our consideration, and we then decided that it did constitute a partnership ; and we see no reason for any change of opinion on that point.
The other objections depend, for their decision, upon the nature and extent, of the partnership, which is proved by the plaintiff to have been formed for the purpose of carrying on a paper mill. For the sake of doing so as economically as they could, certain duties were assigned to each one of the parties, except Harding. The duty assigned to Pierce was “ to make sale of the paper and collect stockwhich, the exceptions state, consists of rags. The note in question was signed by Pierce, with the name of the firm ; but it was not given for rags or stock, but for a bale of factory cloth. It is contended that this was not a material suitable for the business of the partnership; and that it had no more connexion with it than the purchase of sugar, coffee or tin ware; either of which articles might have been exchanged for rags, as well as factory cloth. There seems to be no dispute as to the principles established or recognized in the cases cited by the respective counsel; but they differ in their application of them in the present case.
There is no question that in cases of partnership, the power of each partner to bind the firm, is confined to the general scope of the partnership and the business, for the prosecution of which, it was formed; to this extent each member of the firm is considered as the lawful agent of the firm. All the authorities cited by the plaintiff’s counsel proceed upon or recognize this doctrine. The limitation above mentioned is always carefully noticed. From the language of the contract, in relation to the duty assigned to Pierce, it would seem plain that the intention was that the stock or rags were to be collected either by an exchange of paper, or by funds produced by the sale of paper. In this mode the partnership business would be aided and advanced. As has been contended, the purchase of bales of factory cloth has no more connexion with the art and mystery of paper making and an establishment for the prosecution of that kind of business, than the purchase of any other sale-*421able articles. Besides by procuring stock by disposing of paper, ■as mentioned in the contract, a purchase on credit would be unnecessary. But it is contended that none of the foregoing objections ought to avail the defendants, because the factory cloth went to the use of the concern, and the jury under tho direction of the court have found that fact. The admission of the evidence on which the instruction of the Judge was conditionally predicated, was objected to at the trial ; and its admission is one of the grounds of exception. Tho only evidence of the above fact is derived from the declarations of Pierce to the witness. They derive no legal character from the circumstance that tho witness on the next day stated them to Ilarding; for he, so far from admitting their truth, said he knew nothing about the cloth, whether it went to the use of the company or not. The question then is whether those declarations were properly admitted to prove that the cloth did go to tho use of the partnership concern. It is undisputed law, that in an action where two or more are jointly sued as copartners, as in the present case, the confessions of either cannot be admitted to prove the partnership. His confessions are only good against himself, but not against tho other defendants. But when the asserted partnership has been proved, then the confessions of one, in relation to the partnership concerns, are legal evidence. The counsel for the plaintiff contends that the purchase of the cloth was a partnership concern, and within the scope of the business of the firm ; and that if it was not, still it was appropriated to the use of the concern. The fallacy of the argument is, that it is wholly predicated on an assumed fact j and the consequence is that it proceeds in a circle. The counsel assumes the fact which he wishes to prove by Pierce’s declarations, and then contends that, such being the fact, the declarations of Pierce are legal evidence to prove the fact. The language of the Judge in his instructions is this : “ provided they were satisfied that the cloth went to the use of the concern, Harding was to be regarded ns a partner, and liable for the payment of said note ; and on that point they would consider Pierce’s declarations as evidence against the defendants.” Our opinion is that the foregoing *422instruction was incorrect. Accordingly the exceptions are sustained, the verdict set aside, and a new trial granted, to be had at the bar of this court.